Citation Nr: 1122584	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a headache disorder.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to February 1973.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating March 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his notice of disagreement (NOD), the Veteran stated that he disagreed with the decision on his claim made in March 2009.  The decision denied service connection for bilateral hearing loss and migraine headaches.  Yet, the December 2009 statement of the case (SOC) did not identify this issue as on appeal.  

In his NOD, the Veteran referenced page 2 of the rating decision, which indicated he had failed to report for an examination scheduled to determine a nexus between acoustic trauma in the military service and the findings of hearing loss made by his private treating physician; but this was rendered in a direct quote.  The Veteran did not otherwise limit his notice of disagreement to the issue service connection for hearing loss.  There is no indication he has withdrawn his claim for service connection for a headache disorder.  Moreover, the record presents evidence of a nexus between the Veteran's headaches and his diagnosed hearing loss.  

The Board finds no evidence that the Veteran intended to appeal only the issue of service connection for hearing loss.  Thus, the Veteran's NOD as to the issue of service connection for a headache disorder remains unresolved.  Remand is therefore necessary to enable the Agency of Original Jurisdiction (AOJ) to issue an SOC as to this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999) (when the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC).

The issue of service connection for a headache disorder follows the decision below.  The issues have been recharacterized as shown on the front page of this decision.

In his February 2010 substantive appeal, the Veteran requested a hearing and indicated he would testify before the Board at his local RO.  In October 2010, he withdrew his request for a hearing.  The case is now properly before the Board.


FINDING OF FACT

The medical evidence establishes that the Veteran's currently diagnosed bilateral hearing loss is the result of active military service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The absence of inservice evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 87 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran avers that he was exposed to acoustic trauma during active service.  Specifically, he attributes his hearing loss to close exposure to small arms fire, including M16 rifle and M60 machine guns, M40 grenades, and artillery.   The Veteran's report of discharge reflects that his military occupational specialty (MOS) was as a light weapons infantryman, or 11B20, and that he served in Vietnam from August 1971 through June 1972.

In its March 2009 rating decision the RO confirmed the Veteran's service as an infantryman in Vietnam and conceded that the Veteran was exposed to acoustic trauma during active service.  The Board concurs with these findings.


The Veteran's report of medical examination at entrance to active service in January 1971 shows the following audiometric findings for hearing:

Jan1971
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
5
0
0
--
10
--
--
LEFT
5
5
5
--
15
--
--

Service medical records and the report of medical history shows no complaints or findings of ear or hearing impairment.  His report of medical examination at discharge from active service in February 1973 reveals the following audiometric findings for hearing:

Feb 1973
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
10
10
10
--
20
--
--
LEFT
10
0
10
--
20
--
--

No report of medical history at discharge is of record.  Notwithstanding, audiometric results in February 1973, at discharge, represent a decrease in hearing acuity across all levels in the right ear, and at all but in 1000 Hz in the left year when compared to those documented in January 1971, at entrance to active service.

Bilateral hearing loss was diagnosed in a November 2009 VA examination.  VA audiometric tests show the following pure tone thresholds:

Nov 2009
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
35
45
40
60
65
52.5
100
LEFT
20
5
10
40
35
22.5
100

As indicated, CNC Maryland speech tests resulted in 100 percent speech discrimination, bilaterally.  These findings meet the criteria for hearing impairment under 38 C.F.R. § 3.385.  The examiner diagnosed mild sloping to moderately severe mixed hearing loss in the right ear and normal hearing at 500 Hz through 2000 Hz sloping to mild sensorineural hearing loss through 4000 Hz in the left ear.

However, the examiner opined that the diagnosed hearing loss was not causally linked to the Veteran's active service.  Rather, the examiner stated it was her opinion that the Veteran's hearing loss was less likely as not related to his military service.  Her rationale was that the Veteran's report of physical examination at enlistment to and discharge from active service did not show any significant shift in hearing for either ear.

Private medical records show that the Veteran was treated for hearing loss in 1994 and was evaluated for hearing loss in 2009.  Audiological examination results dated in September 2009 are of record, but are noted on a pictorial graph without numerical interpretation.

A statement dated in October 2009 is also of record and reflects that the Veteran has mixed hearing loss in the right ear and sensorineural hearing loss in the left ear due to noise exposure.  The statement notes that the Veteran had extensive military noise exposure and served in Vietnam.  The statement concludes:  "I would recommend hearing aides (sic) and CT scan temporal bones (to work up conductive component in right ear)."  

The source of the statement is not clear.  It appears to be initialed "AG" rather than signed.  An address and phone number are provided.  The phrasing-particularly the recommendation for treatment and further diagnostic testing-indicates it may have been written by someone in the medical profession.  The handwriting is markedly different from the Veteran's.  It is stamped "received" on October 22, 2009 and appears to have been received independently from other documents which the Veteran submitted, which are stamped "received" on September 18, 2009.

An internet search for the address and phone number on the statement reveals both are associated with Anil Gokhale, M.D., an ear, nose, and throat (ENT) physician.  This is the same physician identified by the Veteran in statements and on the authorization and consent form for the release of private medical records, signed in September 2009 and received on September 18, 2009.  It is noted that the address for the physician provided by the Veteran on the authorization and consent form is not the same as that provided, presumably by the physician, on the statement.  However, that address is the same as the address on the September 2009 audiology report.  An internet search for all addresses for Dr. Gokhale reflects that the physician has three office locations in the area, two of which match the addresses provided on the statement, the authorization and consent form, and on the audiology report.  The phone numbers are also consistent. 

Given the circumstantial evidence surrounding this statement, the Board finds it is reasonable to conclude that the statement was submitted by the Veteran's physician, Dr. Anil Gokhale, or "AG".  The Board thus accepts this statement as having been submitted by Dr. Anil Gokhale, the Veteran's ENT physician.

As noted above, the VA examiner in November 2009 found no causal connection between the Veteran's bilateral hearing loss and his active service.  The examiner's rationale was that the Veteran's service medical records do not show a significant shift in hearing for either ear during active service.  However, according to the law, the absence of hearing loss during active service is not fatal to the Veteran's claim.  See Ledford and Hensley, supra.  The VA examiner did not consider whether the Veteran's hearing loss could otherwise be causally related to exposure acoustic trauma during his active service.  The opinion cannot therefore be probative.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

This leaves the statement accepted as submitted by Dr. Gokhale, which does find a causal connection between the Veteran's bilateral hearing loss and exposure to extensive military noise during active service, including service in Vietnam.  The physician incorrectly states that the Veteran served for two years in Vietnam, but the statement is otherwise consistent with and supported by the Veteran's record of discharge, which reflects that he served in Vietnam as an infantryman.  As such, it is highly probable that he was exposed to acoustic trauma to include small arms, artillery fire, and other explosions-a scenario already accepted by the RO.

Given the circumstances of the Veteran's active service, the decrease in hearing acuity during active service, and the circumstantial evidence suggesting, highly, that the October 2009 statement was submitted by the Veteran's ENT physician, the Board finds the evidence to be in equipoise.

Service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102. 


REMAND

As noted above, in the introduction, the Veteran did not limit his March 2009 NOD to the issue of service connection for hearing loss only.  Rather, he clearly stated he disagreed with the decision.  Hence, remand is required to enable the AOJ to issue an SOC as to this issue.  See Manlincon, supra.

It is noted that the October 2009 statement accepted, in the above decision, to have been provided by the Veteran's treating ENT physician states, in pertinent part, that the [Veteran] has "HAs (headaches) due to noise exposure mixed hearing loss in right ear and sensorineural hearing loss in left ear."

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following action:

1.  Issue to the Veteran and his representative, if any, an SOC on the claim for service connection for a headache disorder.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.

2.  If the Veteran perfects his appeal with respect to this issue, ensure that any indicated development is completed before the issue is certified for appellate consideration. 
      
By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


